Exhibit 10.44
 
FIRST AMENDMENT TO WARRANT AGREEMENT 07-018


This First Amendment to the Warrant Agreement (the “First Amendment”) is made
and entered into effective as of January 24, 2008 (“Effective Date”) by and
between the XsunX, Inc., a Colorado Corporation ("Company"), and Joseph Grimes ,
an individual (“Optionee”).  The Company and or the Optionee hereinafter may be
referred to individually as a “party” and collectively as the “parties.”
 
RECITALS
 
A.           The Company and Optionee are parties to that certain Warrant
Agreement #07-018 effective January 26, 2007, as amended (“Agreement”), under
which the Company provided Optionee with a grant of warrants to purchase common
stock of the Company in accordance with the terms and conditions set forth
therein.


B.           The Company and Optionee now wish to amend the Warrant Agreement as
of the Effective Date in accordance with the terms set forth herein.


NOW THEREFORE, in consideration of the foregoing Recitals, which are made a part
of this Amendment, the mutual covenants, agreements, and representations
contained in this Amendment, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties agree as
follows:
 
AGREEMENT
1. AMENDED TERMS.


1.1           Section 3(i) (a) Exercise of Option of the Agreement which
currently states:


“(a)           This Option shall become exercisable in the amount of 50,000
shares for each of the first two sales/licensure of an XsunX system.”


Is amended and replaced by the following language:


“(a)           This Option shall become exercisable in the amount of 100,000
shares upon the first sale and delivery of an XsunX solar module.”


2. MISCELLANEOUS.


2.1.           Counterparts.  This First Amendment may be executed in two or
more counterparts, each of which will be deemed to be an original copy of this
First Amendment and all of which, when taken together, will be deemed to
constitute one and the same agreement.  Facsimile signatures shall be effective
as original signatures.
 
2.2.           Binding Effect.  This First Amendment shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns.
 
2.3.           Entire Agreement and No Oral Amendment.  This First Amendment
constitutes the entire and exclusive agreement of the parties with respect to
its subject matter and supersedes any and all prior or contemporaneous oral or
written representations, understandings, or agreements relating
thereto.  Without limiting the foregoing, the parties expressly affirm that each
term and provision of the Agreement and remains unchanged except as specifically
modified by the First Amendment.  This First Amendment may be modified,
supplemented or changed only by an agreement in writing which makes specific
reference to this First Amendment and which is signed by the parties.


IN WITNESS WHEREOF, the parties by their signatures hereto have caused this
First Amendment to be effective as of the Effective Date.  The persons signing
below warrant their authority to sign the First Amendment on behalf of the
Company and Optionee, respectively.


                                                

XsunX, Inc.   Optionee                           By:
/s/ Tom M. Djokovich
  By:
/s/ Joseph Grimes
   
Tom M. Djokovich, President 
   
Joseph Grimes
 

 
 